Name: Commission Regulation (EC) No 582/97 of 1 April 1997 concerning the stopping of fishing for salmon by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 No L 87/ 14 PenH Official Journal of the European Communities 2. 4. 97 COMMISSION REGULATION (EC) No 582/97 of 1 April 1997 concerning the stopping of fishing for salmon by vessels flying the flag of Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic ­ able to the common fisheries policy ('), as last amended by Regulation (EC) No 2489/96 (2), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 404/97 of 20 December 1996 allocating, for 1997, catch quotas between Member States for vessels fishing in Polish waters (3), provides for salmon quotas for 1997; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission , catches of salmon in the waters of ICES division III d (Polish waters) by vessels flying the flag of Sweden or registered in Sweden have reached the quota allocated for 1997; whereas Sweden has prohibited fishing for this stock as from 5 February 1997; whereas it is there ­ fore necessary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 Catches of salmon in the waters of ICES division III d (Polish waters) by vessels flying the flag of Sweden or registered in Sweden are deemed to have exhausted the quota allocated to Sweden for 1997. Fishing for salmon in the waters of ICES division III d (Polish waters) by vessels flying the flag of Sweden or registered in Sweden is prohibited, as well as the retention on board, the trans-shipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 5 February 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 1997. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 261 , 20 . 10 . 1993, p. 1 . (2) OJ No L 338 , 28 . 12. 1996, p. 12. (3) OJ No L 66, 6 . 3 . 1997, p . 110 .